Case: 14-41054      Document: 00513077070         Page: 1    Date Filed: 06/12/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-41054
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            June 12, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

RICARDO CASTILLO-HUERTA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:14-CR-631-1


Before PRADO, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       Ricardo Castillo-Huerta pleaded guilty to one count of illegal reentry
following a prior deportation, and the district court sentenced him above the
applicable guidelines range to 40 months in prison, to be followed by a three-
year term of supervised release. On appeal, Castillo-Huerta argues that the
district court procedurally erred by failing to offer adequate reasons for its
choice of sentence.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-41054     Document: 00513077070     Page: 2   Date Filed: 06/12/2015


                                  No. 14-41054

      After United States v. Booker, 543 U.S. 220 (2005), we review sentences
for reasonableness in light of the factors set out in 18 U.S.C. § 3553(a). Gall v.
United States, 552 U.S. 38, 49-51 (2007). We first consider whether the district
court committed a significant procedural error, such as failing to adequately
explain the chosen sentence or a deviation from the guidelines range; if the
sentence is procedurally sound, we may then consider the substantive
reasonableness of the sentence. Gall, 552 U.S. at 51. In evaluating whether a
district court committed a procedural error in the sentencing determination,
we employ a de novo standard of review. United States v. Garcia Mendoza, 587
F.3d 682, 688 (5th Cir. 2009).
      Castillo-Huerta argues that his sentence is procedurally unreasonable
because the district court did not give adequate reasons to explain why it
varied to the extent it did. Our review of the record belies this assertion and
shows that the district court chose the sentence it found most appropriate in
light of Castillo-Huerta’s prior offenses, his numerous unprosecuted
immigration violations, his apparent lack of respect for the law, the need for
deterrence, and the need to protect the public. The district court’s explanation
for the sentence imposed was proper because it was “fact-specific and
consistent with the sentencing factors enumerated in . . . [§] 3553(a).” United
States v. Smith, 440 F.3d 704, 707 (5th Cir. 2006). Castillo-Huerta’s reliance
on United States v. Kirkpatrick, 589 F.3d 414, 415-16 (7th Cir. 2009), is
misplaced because that case is materially distinguishable. Unlike Kirkpatrick,
the district court’s reasons for imposing sentence were not conclusional and do
not indicate that the sentence was arbitrarily chosen.        Although Castillo-
Huerta suggests that the court should be required to explain why lesser
variances were not adequate, similar to the process used under U.S.S.G.
§ 4A1.3 to impose an upward departure for an underrepresented criminal



                                        2
    Case: 14-41054   Document: 00513077070    Page: 3   Date Filed: 06/12/2015


                               No. 14-41054

history category, he acknowledges that the § 4A1.3 methodology does not apply
to variances. See United States v. Mejia-Huerta, 480 F.3d 713, 723 (5th Cir.
2007). Because Castillo-Huerta has shown no error in connection with his
sentence, the judgment of the district court is AFFIRMED.




                                     3